DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit”, “optical intensity unit”, “control unit”, and “signal determination unit” in claim 1; “receiving unit” and “optical intensity unit” in claim 4
The Examiner notes that “transmission unit” in claims 1 and 4 are not interpreted under 112(f) because later in the claim sufficient structure is recited for these elements.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record teaches the general structure of the system, including a transceiver including a transmitter and receiver using an optical path and transmitting actual data signals and OAM signals in a data stream including idle regions, as well as the operation of the corresponding method.  The prior art of record also teaches the use of controller to control the operation of different parts of the optical communication system.  However, the prior art of record fails to teach, in combination with other claim limitations, the particular operation of the optical intensity control unit, the particular operation of the control unit, and the particular operation of the signal determination unit as set forth in claim 1, and the corresponding method steps in claim 4. 
US 2004/0017965 (Abe) is the closest art of record.  Abe at FIGS. 1a, 1b teaches an optical communication system including subscriber line terminal devices 1 and subscriber line terminating devices 2 including transceivers with transmission and receiving units that transmit actual data over optical fiber 8.

    PNG
    media_image1.png
    279
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    702
    media_image2.png
    Greyscale

See, for example, 
[0009] The other port of the in-station MC 1 is connected via a UTP (unshielded twisted pair) cable 5 to a WAN (wide-area network) 4. The other ports of the in-home MCs 2 are connected, via UTP cables 7.sub.0, 7.sub.1 to 7.sub.n (hereafter, except when there is a special need to make distinctions, referred to generally as "UTP cables 7") to personal computers 3.sub.0, 3.sub.1 to 3.sub.n (hereafter, except when there is a special need to make distinctions, referred to generally as "PCs 3") as examples of user terminals. By this means, data from the WAN 4 is transmitted to the PCs 3 via the in-station MC 1 and in-home MCs 2, and data from PCs 3 is transmitted to the WAN 4 via the in-home MCs 2 and in-station MC 1.

[0010] An optical ether access method is adopted between the in-station MC 1 and in-home MCs 2, and data signals (user data) is transmitted through media access control (MAC) frames conforming to the IEEE 802.3 standard.


[0012] The control signals and monitoring signals are transmitted using specially defined frames (hereafter called "OAM (operation, administration and maintenance) frames").

[0091] This OAM frame is inserted into an idle region (IPG: inter-packet gap) provided between user frames carrying data signals (user data) for transmission (in-band transmission), as shown in FIG. 6. Specifically, an idle pattern in the IPG is replaced with the OAM frame, and the OAM frame is transmitted. As a result, the OAM frame can be transmitted over the same media used to transmit user frames (single-mode optical fiber), without interfering with user frames.

US 6,118,566 (Price) is similar to Abe and at FIG. 11 illustrates a transmitter including an optical source 34, and a modulator 44, and a controller 20 controlling elements of the transmitter including the modulator 44.

    PNG
    media_image3.png
    822
    279
    media_image3.png
    Greyscale

See also the paragraph spanning cols 5-6: 
One or more signal lasers … can be used as the optical source 34.
Price at FIG. 14 shows the modulator in more detail including the modulating electrodes 64.

    PNG
    media_image4.png
    795
    427
    media_image4.png
    Greyscale

The electrical signals/voltage on the input and/or bias electrodes will modulate the optical carrier.  See, for example, col. 9, third full paragraph:
… Electrical input signals v.sub.1 and v.sub.2 are provided to the upconverter respective input electrodes 64.sub.1 and 64.sub.2 via first and second inputs, 68.sub.1 and 68.sub.2, respectively. The input signals v.sub.1 and v.sub.2 are upconverted onto the respective split lightwaves passing between the electrodes and combined in cascaded optical combiners 70 to produce the upconverted optical signal .LAMBDA..sub.o.
FIGS. 1a-1c illustrate different ways that were known to modulation the intensity of the optical carrier.  See also col. 2, first paragraph: 
Data streams can be modulated onto the lightwave using a number of different schemes. The two most common schemes are return to zero (RZ) and non-return to zero (NRZ). In RZ modulation, the modulation of each bit of information begins and ends at the same modulation level, i.e., zero, as shown in FIG. 1(a). In NRZ schemes, the modulation level is not returned to a base modulation level, i.e., zero, at the end of a bit, but is directly adjusted to a level necessary to modulate the next information bit as shown in FIG. 1(b). Other modulation schemes, such as duobinary and PSK, encode the data in a waveform, such as in FIG. 1(c), prior to modulation onto a carrier. 
Col. 4, first full paragraph, discusses the electrical signal being used to modulate, or upconvert data onto, the optical carrier:
In an embodiment, an information data stream is modulated on to an electrical carrier, such radio frequency ("RF") or microwave carrier, frequency .nu..sub.e. The modulated electrical carrier is upconverted on to a lightwave carrier having a wavelength .lambda..sub.0 and frequency .nu..sub.o produced by the optical transmission source to produce an information carrying lightwave at wavelength .lambda..sub.1 and frequency .nu..sub.o.+-.e. The upconverter can be used to simultaneously upconvert a plurality of electrical frequencies onto different subcarrier lightwaves. In an embodiment, the information is modulated onto the electrical carrier in duobinary format, which provides for more narrow subcarrier bandwidths.
US 2015/0098317 (Cheung) teaches monitoring information and detecting an isolation condition, and transmitting second monitoring information so that a failure in the working path is detectable based on the second monitoring information.  See, for example:
[0009] The working end node may include an operation, administration, and maintenance (OAM) unit to detect whether a defect occurs on the working path, a defect information sender to transmit the path defect information generated based on the detection to the protection end node located at the end of the protection path, and a path control information receiver to receive, from the protection end node, the path control information generated based on the protection switching performed by the protection end node using the path defect information.

[0013] Still another aspect of the present invention provides an operating method of a working end node, including detecting whether a defect occurs on a working path, generating path defect information based on the detecting, transmitting the path defect information to a protection end node located at an end of a protection path, and receiving, from the protection end node, path control information generated based on protection switching performed by the protection end node using the path defect information.
It also teaches an OAM unit to detect defects in the working path.  


    PNG
    media_image5.png
    227
    561
    media_image5.png
    Greyscale


See also:
[0009] The working end node may include an operation, administration, and maintenance (OAM) unit to detect whether a defect occurs on the working path, a defect information sender to transmit the path defect information generated based on the detection to the protection end node located at the end of the protection path, and a path control information receiver to receive, from the protection end node, the path control information generated based on the protection switching performed by the protection end node using the path defect information.

US 2011/0268435 (Mizutani) teaches a switching process in which traffic is switched from a working path to a protection path.  It also teaches that in some instances some packets are discarded.  For example, see [0017] and [0018]:
[0017] During operation of switching from a working communication path to a protection communication path in the packet communication network, a given time is required for analyzing a maintenance and management packet (OAM packet) for confirmation. When a communication failure occurs in a path being used, no path temporarily exists in a time required for the control packet analysis and the path switching process, resulting in a possibility that parts of the packet are discarded. 

[0018] Also, in implementation of protection switching in an access interval redundant configuration having the PON included in the transmission path, when a protection interval is relatively long, a given time is required for analyzing a control packet (OAM packet) that passes through the path in order to confirm the path situation according to the characteristic of the switching mechanism of the packet transmission network (for example, Ethernet (registered trademark)) OAM. For that reason, there is a tendency that a processing time since a communication failure in one path is detected until the path switching is completed becomes longer according to the distance. Because the protection interval is in a communication stop state within the switching process time, there is a possibility that the packets transmitted since a failure occurrence time till a switching completion time are discarded in the above interval. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636